DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/22 has been entered.
Claims 1-4, 33-35, 37-42 remain pending. 
The previous 35 USC 112 rejections have been withdrawn due to the amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 33, 35, 40, and 42 are rejected under 35 U.S.C. 102a1 as being anticipated by Gebauer (US 2015/0247114) cited on the IDS filed 7/23/20.
Regarding claim 1, Gebauer teaches an apparatus comprising a cell culture chamber; a pumping system fluidly connected to the cell culture chamber; a tangential flow filter fluidly connected to the pumping system, with the pumping system providing a retentate flow to the tangential flow filter, a permeate flow of the tangential flow filter controlled by a flow controller; and a cellular sample output fluidly connected to the tangential flow filter. Gebauer at paragraphs [0017] to [0023], [0036], and [0042] and Figure 3. Gebauer also teaches that the entire system may be a closed and contained unit, which reads on the claimed limitation of “self- contained”, and that the system can be single-use and connected up with other components, which reads on the claimed limitation of “removable”. Gebauer at paragraphs [0008], [0046], and [0067]. Finally, Gebauer teaches that the system contains cell culture and culture media and that the various portions of the system may be contained within an enclosable housing. Gebauer at paragraphs [0024], [0026], [0046], [0050], and [0054].
Regarding claim 33, neither the intended use of nor the manner of operating a claimed apparatus distinguishes it from the prior art. M.P.E.P. § 2114.
Regarding claim 35, Gebauer teaches one or more fluidic pathways. Gebauer at Figure 3. Once again, neither the intended use of nor the manner of operating a claimed apparatus distinguishes it from the prior art. M.P.E.P. § 2114.
Regarding claim 40, Gebauer teaches a check valve, which meets the claimed limitation of “a flow restrictor”. Gebauer at Abstract.
Regarding claim 42, Gebauer teaches a plurality of tubing. Gebauer at paragraph [0021].

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (U.S. Pat. Appl. Pub. No. 2015/0247114), cited in the IDS filed on 23 July 2020, as applied to claims 1, 33, 35, 40, and 42 above. 
Regarding claims 2 and 3, while Gebauer does not specifically teach that the tangential flow filter has the specific pore sizes and fiber diameters claimed, absent unexpected results it would have been prima facie obvious to one of ordinary skill in the art to modify vary the pore sizes and fiber diameters according to any filtration need.
Regarding claim 4, while Gebauer does not specifically teach poly(ether sulfone), poly(acrylonitrile), or poly(vinylidene difluoride), Gebauer does teach that engineering plastics such as polysulfone, PEEK, polypropylene, polyethylene or ethylene copolymers, may be used. Gebauer at paragraph [0031]. The substitution of one known plastic for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art. M.P.E.P. § 2141.
Regarding claim 39, the shape of the chamber and orientation of the filter are merely design choice that would have been prima facie obvious to one of ordinary skill in the art depending on their intended uses.
Regarding claim 41, duplication of parts would have been prima facie obvious to one of ordinary skill in the art. M.P.E.P. § 2144.04.

Claim(s) 34, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (U.S. Pat. Appl. Pub. No. 2015/0247114), cited in the IDS filed on 23 July 2020, as applied to claims 1, 33, 35, 40, and 42 above, in view of Shevitz (U.S. Pat. Appl. Pub. No. 2013/0270165), previously cited.
Regarding claims 34 and 37, while Gebauer teaches that sensors may be used, Gebauer at paragraph [0041], Gebauer does not specifically teach that the sensors can be one or more of a temperature sensor, a pH sensor, a glucose sensor, an oxygen sensor, a carbon dioxide sensor, and an optical density sensor. However, these types of sensors are well known in the field of cell culture devices. Shevitz at paragraphs [0012], [0013], [0107], [0109], and [0195]. It would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Gebauer with Shevitz in order to include one or more of a temperature sensor, a pH sensor, a glucose sensor, an oxygen sensor, a carbon dioxide sensor, and an optical density sensor in order to monitor important and relevant aspects of the cell culturing process.
Regarding claim 38, Shevitz teaches sampling ports. Shevitz at paragraph [0012].

Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, pages 4-6 that Gebauer does not teach a cassette as claimed contained within one singular enclosable housing, it is noted the enclosable housing of the automated cell engineering system is not a positively recited feature of the claim. Claim 1 is directed to “a cassette for use in an automated cell engineering system”. In response to applicant's argument that the prior art is not used in an enclosable housing of an automated cell engineering system, it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, when reading the preamble in the context of the entire claim, the recitation “in an automated cell engineering system” is not limiting because the body of the claim describes a complete invention and the language recited in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. As the current claim does not recite the automated cell engineering system as a claimed element, the limitation is given its broadest reasonable interpretation requiring the cassette to be capable of being contained in an enclosable housing. As stated in the above rejection: Gebauer teaches that the system contains cell culture and culture media and that the various portions of the system may be contained within an enclosable housing. Gebauer at paragraphs [0024], [0026], [0046], [0050], and [0054], which provides support for the cassette of Gebauer being capable of being enclosed within an automated cell engineering system housing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799